Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This is in response to the arguments filed on 11/17/2020.
2. Claims 1-20 are pending in the application.
3. Claims 1-20 have been rejected.
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the latest amendment that has been made to the claims, applicant added some new claim elements such as: “creating a first rule for a first user account associated with a domain, the first rule including a permitted parameter corresponding to a property of a login attempt to the first user account; creating a second rule for a second user account associated with the domain, wherein the second rule is different than the first rule”. Examiner cant not find anywhere in the specification of the current application that has support for these claim langue or claim elements. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia et al hereafter Kapadia (US pat. App. Pub. 20130232541) and in view of Jagtap et al hereafter Jagtap (US pat. App. Pub. 20150199500) and further in view of Park (US pat. app. Pub. 20140196075).    
7.	As per claims 1, 8, and 15, Kapadia discloses a computer-implemented method for managing user accounts in a remote service provider system comprising: creating a first rule for a user account associated with a domain, the first rule including a permitted parameter corresponding to a property of a login attempt to the user account; creating a second rule for a user account associated with the domain, wherein the second rule is different than the first rule (paragraphs: 37-40, 43, and 47, wherein it discusses that generating a rule of a permission policy for a login attempt to the account for a user account associated with a domain and creating a second policy for another account 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Jagtap’s teachings of the first rule including a permitted parameter corresponding to a property of a login attempt to the first user account with the teachings of Kapadia, for the purpose of effectively protecting the login attempt to the user account from unauthorized intruders.  

Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Park’s teachings of creating a second rule for a second user account associated with the domain, wherein the second rule is different than the first rule with the teachings of Kapadia, for the purpose of effectively eliminate the malicious attacks on the user’s account. 
8.	As per claim 2, Kapadia discloses the computer-implemented method, wherein: the permitted parameter of the first rule comprises a permitted time period; the property of the login attempt to the first user account comprises a time of use; and determining whether the property of the login attempt to the user account is inconsistent with the permitted parameter of the first rule comprises determining whether the time of use of the first user account is outside the permitted time period of the first rule (paragraphs: 43, 47).  
9.	As per claim 3, Kapadia discloses the computer-implemented method, wherein: the permitted time period comprises one or more of a start time, an end time, a recurrence definition, a days of the week definition, a start date, an end date, and a number of occurrences definition; the time of use property comprises one or more of a 
10.	As per claim 4, Kapadia discloses the computer-implemented method, wherein: the permitted parameter of the first rule comprises a physical parameter; the property of the login attempt to the user account comprises a physical property of the login attempt; and determining whether the property of the login attempt of the first user account is inconsistent with the permitted parameter of the first rule comprises determining whether the physical property of use of the first user account is outside the physical parameter of the rule (paragraphs: 50, 52).  
11.	As per claim 5, Kapadia discloses the computer-implemented method, wherein: the physical parameter comprises one or more of a permitted geographic location, a permitted device, and a permitted network; the physical property of the login attempt to the first user account comprises one or more of a geographic location where the login attempt occurs, a device used for the login attempt, and a network used for the login attempt; and determining whether the property of the login attempt to the first user account is inconsistent with the permitted parameter of the first rule comprises 
12.	As per claim 6, Kapadia discloses the computer-implemented method, wherein: the permitted parameter of the first rule comprises a permitted usage parameter; the property of the login attempt to the first user account comprises a usage property of the login attempt; and determining whether the property of the login attempt to the first user account is inconsistent with the permitted parameter of the first rule comprises determining whether the usage property of the login attempt to the first user account is outside the permitted usage parameter of the first rule (paragraphs: 37, 40).  
13.	As per claim 7, Kapadia discloses the computer-implemented method, wherein: the permitted usage parameter comprises one or more of a permitted application, a permitted data access, and a permitted domain; the usage property of the login attempt to the first user account comprises one or more of an application used for the login attempt, a data access of the login attempt, and a domain access of the login attempt; and determining whether the property of the login attempt to the first user account is inconsistent with the permitted parameter of the first rule comprises determining whether at least one of: the application used for the login attempt is inconsistent with the permitted application, the data access of the login attempt is inconsistent with the permitted data access, and the domain access of the login attempt is inconsistent with the permitted domain (paragraphs: 44, 48, 51).  

Citation of References
15. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Ford (US pat. app. Pub. 20140157382): discusses the setting the login rules to access the user account and based on the fulfilment of the login rules the access will be either authorized or denied.  
Zhang et al (US pat. App. Pub. 20140237576): elaborates that using the facial features as one policy for first user account and using audio feature for second user account to authorize the login attempt to user account.  
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436